Case 4:21-cv-00143-JMS-DML Document 1 Filed 09/03/21 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

GEORGII ZHIRKIN                               :       Case No. 4:21-cv-143
2437 Antelope Court                           :
Villa Hills, KY 41017                         :       Judge _________________________
                                              :
               Plaintiff,                     :
                                              :
       v.                                     :
                                              :
COMMUNITY MENTAL HEALTH                       :       PLAINTIFF’S COMPLAINT
CENTER INC.                                   :       WITH JURY DEMAND
C/O Gregory Duncan                            :       ENDORSED HEREON
285 Bielby Road                               :
Lawrenceburg, IN 47025                        :
                                              :
       Defendant.                             :

                                             PARTIES

       1.      Plaintiff Georgii Zhirkin is an individual citizen of the Commonwealth of

Kentucky.

       2.      Defendant Community Mental Health Center Inc. is an Indiana corporation.

Defendant is an employer within the meaning of federal law.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this case pursuant to 28 U.S.C. §1331 because it

arises under the laws of the United States. Plaintiff’s Count I arises under the Age

Discrimination in Employment Act (“ADEA”) 29 U.S.C. §621 et seq. and Counts II and III arise

under Title VII of the Civil Rights Act of 1964 (“Title VII”) 42 U.S.C. §2000e et seq.

       4.      Venue is proper in this Division and District pursuant to 28 U.S.C. §1391 because

Plaintiff was employed in this Division and District and a substantial amount of the conduct

giving rise to Plaintiff’s claims occurred within this Division and District.
Case 4:21-cv-00143-JMS-DML Document 1 Filed 09/03/21 Page 2 of 5 PageID #: 2




       5.       Plaintiff filed a timely charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) which issued him a Notice of Right to Sue on June 9, 2021.

A copy of the Notice of Right to Sue is attached as Exhibit A.

                                   FACTUAL ALLEGATIONS

       6.       Plaintiff is of Russian decent and was born in 1969.

       7.       Plaintiff began his employment with Defendant in March of 2006 and held the

position of Chief Financial Officer in the Finance/Administration Department.

       8.       At all relevant times Plaintiff was a loyal and dedicated employee and was fully

qualified to perform his job.

       9.       The Company hired a new CEO in the Summer of 2020.

       10.      The new CEO was immediately hostile towards Plaintiff.

       11.      In late September 2020, Plaintiff was notified that there were alleged complaints

against him.

       12.      Plaintiff learned that the alleged complaints were supposedly made by female

employees with whom he’d worked for years without incident.

       13.      Plaintiff denied any wrongdoing.

       14.      Nevertheless, Plaintiff was abruptly suspended.

       15.      Plaintiff met with an investigator about the allegations and received little clarity.

       16.      The investigator asked questions that suggested that the allegations ranged over

many, many years and appeared to be vague in nature.

       17.      Based on the interview Plaintiff expected to be returned to work with no

consequences.




                                                   2
Case 4:21-cv-00143-JMS-DML Document 1 Filed 09/03/21 Page 3 of 5 PageID #: 3




        18.     Instead, Plaintiff was abruptly terminated October 22, 2020 and replaced by Eric

Busch, a substantially younger, American-born individual.

        19.     The allegations against Plaintiff appeared to be trumped up, flimsy, outdated and

just an excuse to terminate and replace Plaintiff.

                                                 COUNT I

                                    (Age Discrimination – ADEA)

        20.     Plaintiff realleges the foregoing paragraphs as if fully rewritten herein.

        21.     Plaintiff was 51 years-old at the time of his termination.

        22.     Plaintiff was fully qualified for his position with Defendant at all relevant times.

        23.     Defendant unlawfully discriminated against Plaintiff on the basis of his age in

violation of the ADEA by treating him less favorably than younger employees, by discharging

him on the basis of age and by replacing him with a substantially younger employee.

        24.     Defendant’s actions were willful, wanton, malicious, and in reckless disregard of

Plaintiff’s rights.

        25.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered damages and is entitled to relief.

                                                COUNT II

                            (National Origin Discrimination – Title VII)

        26.     Plaintiff realleges the foregoing paragraphs as if fully rewritten herein.

        27.     Plaintiff was fully qualified for his position at all relevant times.

        28.     Defendant discriminated against Plaintiff because of his national origin by treating him

less favorably than similarly situated employees born in the United States and terminating his

employment on account of his national origin in violation of Title VII.




                                                      3
Case 4:21-cv-00143-JMS-DML Document 1 Filed 09/03/21 Page 4 of 5 PageID #: 4



         29.      Defendant’s conduct was intentional, willful, wanton, malicious, and in reckless

disregard of Plaintiff’s rights.

         30.      As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered damages

and is entitled to relief.

                                               COUNT III

                                    (Sex Discrimination – Title VII)

         31.      Plaintiff realleges the foregoing paragraphs as if fully rewritten herein.

         32.      Plaintiff is male and was fully qualified for his position with Defendant at all

relevant times.

         33.      Defendant discriminated against Plaintiff on account of his sex by including, but

not limited to, treating him less favorably then similarly situated female employees = a female

employee would not have been terminated under similar circumstances.

         34.      Defendant’s actions were willful, wanton, malicious, and in reckless disregard of

Plaintiff’s rights.

         35.      As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered damages and is entitled to relief.



         WHEREFORE, Plaintiff demands judgement against Defendant as follows:

         a)       That Defendant be enjoined from further unlawful conduct as described herein;

         b)       That Plaintiff be reinstated to his employment;

         c)       That Plaintiff be awarded all lost pay and benefits;

         d)       That Plaintiff be awarded compensatory damages;

         e)       That Plaintiff be awarded liquidated damages;

         f)       That Plaintiff be awarded punitive damages;

                                                      4
Case 4:21-cv-00143-JMS-DML Document 1 Filed 09/03/21 Page 5 of 5 PageID #: 5




     g)     That Plaintiff be awarded front pay;

     h)     That Plaintiff be awarded prejudgment and post judgment interest;

     i)     That Plaintiff be compensated for the adverse tax consequences of receiving a

            lump sum award rather than his compensation over several, separate tax years;

     j)     That Plaintiff be awarded reasonable attorney’s fees and costs; and

     k)     That Plaintiff be awarded all other legal and equitable relief to which he may be

            entitled.


                                            Respectfully Submitted,


                                            /s/ Austin H. LiPuma
                                            Austin H. LiPuma (IN Bar No. 34339-89)
                                            Jon B. Allison Seeking Pro Hac Vice
                                            Admission (OH Bar No. 0073955)
                                            Trial Attorneys for Plaintiff
                                            Freking, Myers, & Reul, LLC
                                            600 Vine Street, Ninth Floor
                                            Cincinnati, Ohio 45202
                                            Phone: (513) 721-1975
                                            Fax: (513) 651-2570
                                            alipuma@fmr.law
                                            jallison@fmr.law

                                      JURY DEMAND

     Plaintiff hereby demands a trial by jury on all issues so triable.



                                            /s/ Austin H. LiPuma




                                               5
